

116 HR 6018 IH: To authorize the Secretary of Veterans Affairs to collect overpayments of specially adapted housing assistance.
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6018IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Correa introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to collect overpayments of specially adapted housing assistance. 
1.Collection of overpayments of specially adapted housing assistanceSection 2102 of title 38, United States Code, is amended by adding at the end the following new subsection:  (f) (1)Whenever the Secretary finds that an overpayment has been made to, or on behalf of, a person described in paragraph (2), the Secretary shall determine— 
(A)the amounts to recover, if any; and (B)who is liable to the United States for such overpayment. 
(2)A person described in this paragraph is any of the following: (A)An individual who— 
(i)applied for assistance under this chapter; or (ii)under chapter 31 of this title who is pursuing a rehabilitation program under such chapter in acquiring adaptations to a residence.  
(B)An owner or seller of real estate related to assistance under this chapter. (C)A builder, contractor, supplier, tradesperson, corporation, trust, partnership, or other person, related to assistance under this chapter. 
(D)An attorney, escrow agent, or financial institution, that receives, or holds in escrow, funds relating to assistance under this chapter. (E)A surviving spouse, heir, assignee, or successor in interest of or to, any person described in this paragraph. 
(3)Any overpayment referred to in this subsection may be recovered in the same manner as any other debt due the United States. In recovering the overpayment, the Secretary may charge administrative costs, fees, and interest, as appropriate, in a manner similar to the authority under section 5315 of this title. (4)The recovery of any overpayment referred to in this subsection may be waived by the Secretary. Waiver of any such overpayment as to a person described in paragraph (2) shall in no way release any other person described in such paragraph from liability.  
(5)The Secretary shall waive recovery under this subsection of any overpayment— (A)to a person described in paragraph (2)(A), or a dependent or survivor of such person; and 
(B)that arises from administrative error described in paragraph (7)(A). (6)Nothing in this section shall be construed as precluding the imposition of any civil or criminal liability under this title or any other law. 
(7)The Secretary shall prescribe in regulations what constitutes an overpayment for the purposes of this subsection, which, at a minimum, shall include— (A)administrative error that results in an individual receiving assistance to which that individual is not entitled; 
(B)the failure of any person described in paragraph (2) to— (i)perform or allow to be performed any act relating to assistance under this chapter; or 
(ii)compensate any party performing services or supplying goods relating to assistance under this chapter; and (C)any disbursement of funds relating to assistance under this chapter, that, in the sole discretion of the Secretary, constitutes a misuse of such assistance. 
(8)Prior to collecting an overpayment under this subsection, the Secretary shall provide to the person whom the Secretary has determined liable for such overpayment— (A)notice of the finding by the Secretary of such overpayment; 
(B)a reasonable opportunity for such person to remedy the circumstances that effectuated the overpayment; and (C)a reasonable opportunity for such person to present evidence to the Secretary that an overpayment was not made. 
(9)For the purposes of section 511 of this title, a decision to collect an overpayment from a person other than a person described in paragraph (2)(A), or a dependent or survivor of such person, may not be treated as a decision that affects the provision of benefits. . 